905 N.E.2d 848 (2009)
329 Ill. Dec. 10
PEOPLE State of Illinois, respondent,
v.
Joseph BYRD, petitioner.
No. 106776.
Supreme Court of Illinois.
May 14, 2009.
Motion by petitioner for leave to file a second motion for leave to file a motion to reconsider the denial of the petition for leave to appeal. Motion allowed. The motion for reconsideration is allowed. This Court's order of March 25, 2009, denying the petition for leave to appeal is vacated. The petition for leave to appeal remains under advisement.
Order entered by the Court.